DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of Group I (claims 1-18) with species, a. antibodies, antibody fragments in the reply filed on October 15, 2021 is acknowledged.  The traversal is on the ground(s) that “the [E]xaminer must examine the entire application on the merits, even though the entire application includes claims to independent or distinct invention” and point to MPEP § 803 in support of this statement, see page 1 of the Remarks.  Applicants further assert it is their “…position that it would not be unduly burdensome to perform a search on all of the claims together in the present application”, see page 1 of the Remarks.  This is not found persuasive because as noted in the Requirement mailed July 15, 2021 (see page 6), the shared technical feature shared between Groups I and II is not special and does not make a contribution over the prior art of record and cited herein.
	Morevoer, the Examiner contacted Applicants’ representative, Mr. Keddie to clarify which species Applicants elected reading on additional steps set forth on page 5 of the Requirement.  Mr. Keddie stated Applicants elected a. the sole method of treatment comprising identifying a subject as having circulating non-hematopoietic cells that express CD321 and administering a cancer treatment, see Interview Summary. And the Examiner has reconsidered and rejoined species, c. reading on the method of treatment comprising identifying a subject as having non-hematopoietic cells that express CD321, administering a cancer treating and further comprising monitoring of a neoplastic disease after the said treatment.
The requirement is still deemed proper and is therefore made FINAL.


	Claims 15 and 21-24, drawn to non-elected species and inventions are withdrawn from examination.
	Claims 19 and 20 have been cancelled.
	Claims 1-10, 12-18, 23 and 24 have been amended.
	Claims 1-14 and 16-18 are examined on the merits, with the species, a. antibodies, antibody fragments; a. the sole method cited in claim 1; and c. the method cited in claim 1 further comprising monitoring of a neoplastic disease after the said treatment.


Specification
4. 	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code, see page 24, line 31; page 36, line 3; and page 67, line 28, for example.  Applicants should review the entire Specification for similar oversights. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.



Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a.  Claim 12 reads on a method of treatment comprising identifying circulating non-hematopoietic cells that express CD321 with antibody fragments, however it is not clear which part of the antibody would detect this cluster of differentiation molecule.  Applicants may obviate the instant rejection by amending the claim language to antibody fragment thereof after “antibodies” on line 2 of the claim or citing “antigen binding fragment”. 






Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathia et al., (Cell Reports 6: 117-129, December 26, 2013/ IDS reference 1 on sheet 2 submitted September 13, 2019), and further in view of Current Protocols in Immunology: Supplement 53: A.4A.1-A.4A.49 (2003) and Hsu et al., WO 2013/148450 A1 (published 3 October 2013/ IDS reference 2 on sheet 1 submitted September 13, 2019).  Lathia teaches detecting cell-surface adhesion receptor CD321 also art known as junctional adhesion molecule A (JAM-A) via fluorescence in situ hybridization (FISH), flow cytometry analysis, immunofluorescence analysis, immunoblotting and immunostaining analysis, see page 120, JAM-A Is Elevated in CSCs section bridging columns 1 and 2; and page 127.  JAM-A is expressed on patient-derived glioblastoma (GBM) cells, GBM xenograft T4121 cells, cells from the cortex and subventricular zone (SVZ), as well as on cancer stem cells (CSCs), see Figure 1 and corresponding caption on page 119; page 120, JAM-A Is Elevated…section; Figure 2 on page 121; paragraph bridging pages 121 and 122; and page 123, 1st sentence in column 1.  JAM-A was expressed in very low or nondetectable levels in matched non-CSCs or [neural stem/progenitor cells] NPCs and not detected in SVZ components (ependymal cells, blood vessels and glial progenitors) or proliferating cells, see paragraph bridging pages 121 and 122; and page 123, 1st column. Antibodies against JAM-A were used for detection in the assays taught herein, see page 127, Flow…, Immunoblotting…, and Immunostaining…sections.
	Lathia does not teach the claimed method, wherein at least one pan-leukocyte marker and at least one thrombocyte marker is not expressed. Lathia also does not teach the claimed method cited in claim 1, wherein cancer treatment is administered.  
	However, Current Protocols in Immunology teaches pan-leukocyte markers (CD45 and CD48) and thrombocyte markers (CD36, CD41, CD42a, CD42b and CD61) and the cells they are expressed upon, see pages A.4A.11-A.4A.13 and A.4A.17.  Current Protocols also teaches monoclonal antibodies corresponding to these clusters of differentiation such as the pan-leukocyte surface markers and thrombocyte markers are well known in the art, see page A.4A.1. It is clear from the cellular expression designations noted with the individual CD markers, none of the cited pan-leukocyte markers and thrombocyte markers are expressed by non-hematopoietic cells and those taught in Lathia, see pages A.4A.11-A.4A.13 and A.4A.17.  Hence, the non-hematopoietic of Lathia would be expected to be negative for these two sets of markers. 
Moreover, Hsu teaches JAM-A-based therapeutic agents that are able to modulate the expression of the said molecule, see page 31, line 10-page 44, line 7. “The JAM-A-based therapeutic agent can also be administered as part of a combination therapy, in which at least one of an immunotherapy, a cancer chemotherapy or a radiation therapy is administered to the subject…”, see page 37, lines 4-6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to identify markers that aid in denoting specific cell types, such as candidate cancer biomarkers expressed by cells and target these markers to treat cancer with a therapeutic agent(s).  This diagnostic and prognostic marker, JAM-A or CD321 is known as a cancer stem cell adhesion.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that these clusters of differentiation and surface markers are able to be purified and functionally characterized for diagnostic and prognostic applications, see the entirety of all documents and in particular, Current Protocols, page A.4A.1. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to treat the cancer cells identified by the lack of expression of particular markers or expression of markers such as JAM-A/CD321 because high expression of JAM-A/CD321 correlates with low survival rates of individuals, hence administering treatment to modulate said expression would disrupt cancer stem cell (CSC) adhesion, thereby hampering self-renew and tumor growth, see all references in their entireties, particularly Lathia, Summary on page 117 and pages 123-125 including Figure legends.






10.	Claims 1-14 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lathia et al., (Cell Reports 6: 117-129, December 26, 2013/ IDS reference 1 on sheet 2 submitted September 13, 2019), and further in view of Current Protocols in Immunology: Supplement 53: A.4A.1-A.4A.49 (2003), Popma, EP 1 813, 945 A1 (published August 1, 2007/ IDS reference 1 on sheet 1 submitted October 23, 2020) and Hsu et al., WO 2013/148450 A1 (published 3 October 2013/ IDS reference 2 on sheet 1 submitted September 13, 2019).  Lathia teaches detecting cell-surface adhesion receptor CD321 also art known as junctional adhesion molecule A (JAM-A) via fluorescence in situ hybridization (FISH), flow cytometry analysis, immunofluorescence analysis, immunoblotting and immunostaining analysis, see page 120, JAM-A Is Elevated in CSCs section bridging columns 1 and 2; and page 127.  JAM-A is expressed on patient-derived glioblastoma (GBM) cells, GBM xenograft T4121 cells, cells from the cortex and subventricular zone (SVZ), as well as on cancer stem cells (CSCs), see Figure 1 and corresponding caption on page 119; page 120, JAM-A Is Elevated…section; Figure 2 on page 121; paragraph bridging pages 121 and 122; and page 123, 1st sentence in column 1.  JAM-A was expressed in very low or nondetectable levels in matched non-CSCs or [neural stem/progenitor cells] NPCs and not detected in SVZ components (ependymal cells, blood vessels and glial progenitors) or proliferating cells, see paragraph bridging pages 121 and 122; and page 123, 1st column. Antibodies against JAM-A were used for detection in the assays taught herein, see page 127, Flow…, Immunoblotting…, and Immunostaining…sections.
	Lathia does not teach the claimed method, wherein at least one pan-leukocyte marker and at least one thrombocyte marker is not expressed and the biological sample is peripheral blood. Lathia also does not teach the claimed method cited in claim 1, wherein cancer treatment is administered and expression of CD321/JAM-A can be assess after cancer treatment.  
	However, Popma teaches methods of detecting the phenotypic state of a biological sample including cells and peripheral blood utilizing reagents, such as antibodies to identify phenotypic markers, see The Reagents beginning on page 4; page 5, sections 0028 and 0031-0035; and page 7, sections 0047-0049.   Phenotypic markers include pan-leukocyte markers, CD45 and CD61, as well as thrombocyte marker, CD36, see page 8, lines 22 and 30; and page 9, line 9. Expression and pattern of phenotypic markers can be assessed after treatment with a pharmaceutical agent, see page 5, section 0030; and page 7, section 0049. Current Protocols in Immunology teaches pan-leukocyte markers (CD45 and CD48) and thrombocyte markers (CD36, CD41, CD42a, CD42b and CD61) and the cells they are expressed upon, see pages A.4A.11-A.4A.13 and A.4A.17.  Current Protocols also teaches monoclonal antibodies corresponding to these clusters of differentiation such as the pan-leukocyte surface markers and thrombocyte markers are well known in the art, see page A.4A.1. It is clear from the cellular expression designations noted with the individual CD markers, none of the cited pan-leukocyte markers and thrombocyte markers are expressed by non-hematopoietic cells and those taught in Lathia, see pages A.4A.11-A.4A.13 and A.4A.17.  Hence, the non-hematopoietic of Lathia would be expected to be negative for these two sets of markers. 
Moreover, Hsu teaches JAM-A-based therapeutic agents that are able to modulate the expression of the said molecule, see page 31, line 10-page 44, line 7. “The JAM-A-based therapeutic agent can also be administered as part of a combination therapy, in which at least one of an immunotherapy, a cancer chemotherapy or a radiation therapy is administered to the subject…”, see page 37, lines 4-6.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the references to identify and characterize candidate cancer markers expressed by cells and target these markers to treat cancer with a therapeutic agent(s).  This diagnostic and prognostic marker, JAM-A or CD321 is known as a cancer stem cell adhesion.  One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references that these clusters of differentiation and surface markers within a range of biological samples are able to be purified and functionally characterized for diagnostic, prognostic and drug efficacy applications at any time point including before and after treatment, see the entirety of all documents and in particular, Popma; Current Protocols, page A.4A.1. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success by teachings in all references to treat the cancer cells identified by the lack of expression of particular markers or expression of markers such as JAM-A/CD321 because high expression of JAM-A/CD321 correlates with low survival rates of individuals, hence administering treatment to modulate said expression would disrupt cancer stem cell (CSC) adhesion, thereby hampering self-renew and tumor growth, see all references in their entireties, particularly Lathia, Summary on page 117 and pages 123-125 including Figure legends.





Conclusion
11.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ALANA HARRIS DENT whose telephone number is (571)272-0831.  The Examiner works a flexible schedule, however she can generally be reached on 7AM-6PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALANA HARRIS DENT
Primary Examiner
Art Unit 1643



01 January 2022
/Alana Harris Dent/             Primary Examiner, Art Unit 1643